 1                                             HONORABLE THOMAS S. ZILLY
 2
     JOHN C. RISEBOROUGH, WSBA #7740
 3   PAINE HAMBLEN LLP
 4   717 W. Sprague Ave., Suite 1200
     Spokane, WA 99201-3505
 5   Telephone: (509) 455-6000
 6   Facsimile: (509) 838-0007
     jcr@painehamblen.com
 7   Attorneys for Plaintiff
 8

 9
10                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
11                              AT SEATTLE
12
     ECONOMY PREMIER ASSURANCE
13   COMPANY, an Illinois Corporation,          Case No. 2:19-cv-00006-TSZ
14
                  Plaintiff,                    ORDER RE STIPULATION TO
15   vs.                                        EXTEND DEADLINE TO
16                                              DISCLOSE EXPERTS
     TEK-LINE CONSTRUCTION, INC.,
17   IAN EDENS, TED WATSON, SCOTT
18   M. MORRISON and CAROL L.
     MORRISON, husband and wife,
19

20                Defendants.
21         Based on the Stipulation regarding extension of deadline to disclose
22
     experts and good cause being shown, it is hereby,
23

24         ORDERED that the deadline for the parties to disclose expert witnesses is

25   extended to September 4, 2019.
26
     ORDER STIPULATION TO EXTEND DEADLINE TO                 PAINE HAMBLEN LLP
27   DISCLOSE EXPERTS - 1                            717 WEST SPRAGUE AVENUE, SUITE 1200
                                                              SPOKANE, WA 99201
28                                                   PHONE (509) 455-6000  FAX (509) 838-0007
 1

 2
            DONE this 24th day of July, 2019.

                                                 A
 3

 4

 5                                               Thomas S. Zilly
 6                                               United States District Judge

 7   Presented by:
 8
     PAINE HAMBLEN LLP
 9
10
     By:
11         John C. Riseborough, WSBA #7740
12         Attorney for Plaintiff

13   COPY RECEIVED; NOTICE OF
14   PRESENTMENT WAIVED:

15   GORDON THOMAS HONEYWELL LLP
16

17   By:
18         Joanne Thomas Blackburn, WSBA #21541
           Attorney for Defendants Morrison
19

20
     MILLER NASH GRAHAM & DUNN, LLP
21

22
     By:
23          Seth H. Row, WSBA #32905
24          Attorneys for Defendants Tek-Line,
             Edens and Watson
25

26
     ORDER STIPULATION TO EXTEND DEADLINE TO                 PAINE HAMBLEN LLP
27   DISCLOSE EXPERTS - 2                            717 WEST SPRAGUE AVENUE, SUITE 1200
                                                              SPOKANE, WA 99201
28                                                   PHONE (509) 455-6000  FAX (509) 838-0007
